Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation-in-part of U.S. Application No. 15/763,695 filed March 27, 2018, which is a national phase application under 35 U.S.C. § 371 that claims priority to International Application No. PCT/US2016/055204 filed October 3, 2016, which claims priority to U.S. Provisional Patent Application Serial No. 62/236,294, filed October 2, 2015, and to U.S. Provisional Patent Application Serial No. 62/378,896, filed August 24, 2016 that is hereby acknowledged by the Examiner.


Information Disclosure Statement
	The information disclosure statement (IDS) submitted on  08/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: IN THE CLAIMS: 
Claim 13 has been amended to correct claim dependency (see attached claim listing).


Examiner’s Statement of Reasons for Allowance
	The Examiner’s statement of reasons for allowance is the following: the claims are directed to a method of culturing a virus of the Caliciviridae family, comprising the step of subjecting the virus to a system under suitable conditions, wherein the system comprises: a) mammalian small intestinal enteroid cultures; and b) bile or a functionally active fraction or component thereof that is free of the prior art of record. The closest prior art citing Straub et al. “Straub” (2013, Water Science & Technology, 67.4:863-868) discloses a system for culturing a virus of the Caliciviridae family (three-dimensional tissue culture for human noroviruses (virus of the Caliciviridae family); abstract), comprising: a) mammalian small intestinal cultures (tissue culture of human intestinal cells, the cells are mixed small and large intestine cells; abstract); however, Straub does not disclose small intestinal enteroid cultures, and b) bile or a functionally active fraction or component thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is 571-270-3546.  The examiner can normally be reached on M-F 8 am-4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLAIM LISTING WITH EXAMINER’S AMENDMENT:

	13.	(Currently Amended) The method of claim 9, wherein the viral protein(s) is a structural protein, non-structural protein, or a combination thereof.


/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648